

Exhibit 10.1


Execution Version
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Amendment No. 2 to Second Amended and Restated Credit Agreement (this
“Amendment”) is entered into as of October 20, 2017 by and among Vera Bradley
Designs, Inc., an Indiana corporation (the “Borrower”), the Lenders party hereto
and JPMorgan Chase Bank, N.A, individually and as administrative agent (the
“Administrative Agent”).
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders are party to that
certain Second Amended and Restated Credit Agreement dated as of July 15, 2015
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”). Unless otherwise specified herein, capitalized
terms used in this Amendment shall have the meanings ascribed to them by the
Credit Agreement.
B.    The Borrower, the Lenders party hereto and the Administrative Agent wish
to amend the Credit Agreement on the terms and conditions set forth below.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendments to Credit Agreement. Upon the Second Amendment Effective Date
(as defined below), the Credit Agreement shall be amended as follows:
(a)The definition of “Permitted Investments” in Section 1.01 is amended by (i)
deleting the word “and” at the end of clause (d) thereof, (ii) replacing the
period at the end of clause (e) thereof with a reference to “; and” and (iii)
inserting a new clause (f) reading as follows:


(f)    other short term investments permitted by the short term cash investment
policy of Holdings’ Board of Directors adopted as of January 29, 2014 and
revised as of February 3, 2017, as from time to time amended by the Board in
writing to the extent any such amendments are provided to the Administrative
Agent promptly following the effectiveness thereof and do not materially
increase the risk profile of the short term cash investments of the Borrower or
its Subsidiaries.


(b)Clause (g) of Section 6.04 (Investments) is amended by deleting the reference
to “$50,000,000” therein and replacing such reference with “$20,000,000”.


(c)Clause (h) of Section 6.04 (Investments) is amended and restated in its
entirety to read as follows:


investments by the Borrower or any of its Subsidiaries so long as, immediately
after giving effect to any such investment and the incurrence of any related
Indebtedness, (i) the Leverage Ratio shall be less than 2.00 to 1.00, (ii) the
ratio of (x) EBITDAR to (y) the sum of Total Interest Expense plus Rentals shall
be equal to or greater than 2.00 to 1.00, in each case of clauses (i) and (ii),
as of the most recently completed fiscal quarter for which financial statements
are available, (iii) the aggregate amount of unrestricted cash and Cash
Equivalents owned by the Borrower and its Subsidiaries shall equal at least
$100,000,000 and (iv) in the case of investments for aggregate consideration in
excess of $10,000,000, the Borrower shall have given at least ten (10) Business
Days’ notice thereof to the Administrative Agent (or such shorter period of time
as may be reasonably acceptable to the Administrative Agent) accompanied by
computations in reasonable details reflecting compliance with the requirements
set forth in clauses (i), (ii) and (iii) above; and







--------------------------------------------------------------------------------




(d)Section 6.09 (Minimum EBITDAR) is amended by deleting the reference to “2.50
to 1.00” therein and replacing such reference with “1.75 to 1.00”.


(e)Section 6.10 (Maximum Leverage Ratio) is amended by deleting the reference to
“3.50 to 1.00” therein and replacing such reference with “2.00 to 1.00”.


2.    Representations and Warranties of the Borrower. The Borrower represents
and warrants that:
(a)    The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as the enforcement
thereof may be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
or by general principles of equity;
(b)    Each of the representations and warranties contained in the Credit
Agreement and the other Credit Documents is true and correct on and as of the
date hereof (except to the extent that such representation or warranty expressly
refers to an earlier date, in which case it shall be true and correct as of such
earlier date); and
(c)    No Default has occurred and is continuing.
3.    Effective Date. This Amendment shall become effective on the date (the
“Second Amendment Effective Date”) on which the following conditions have been
satisfied:
(a)    the execution and delivery hereof by the Borrower, the Required Lenders
and the Administrative Agent;
(b)    the execution and delivery by Holdings and each of the Subsidiary
Guarantors of a Reaffirmation (the “Reaffirmation”) substantially in the form of
Exhibit A hereto;
(c)    the Borrower shall have paid or reimbursed, to the extent invoiced, all
out of pocket expenses (including legal fees) required to be reimbursed or paid
by the Borrower pursuant hereto or to the Credit Agreement; and
(d)    the Administrative Agent shall have received such other certificates,
resolutions, documents and agreements as the Administrative Agent may reasonably
request.
4.    Reference to and Effect Upon the Credit Documents.
(a)    Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. This Amendment shall be deemed to be a Credit Document.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
the Collateral Agent or any Lender under the Credit Agreement or any Credit
Document, nor constitute a waiver of any provision of the Credit Agreement or
any Credit Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.
5.    Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
6.    Governing Law; Jury Waiver. This Amendment shall be construed in
accordance with and governed by the law of the State of New York. Section 9.10
of the Credit Agreement is incorporated herein mutatis mutandis.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.





--------------------------------------------------------------------------------




8.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of a manually executed
counterpart hereof.
[signature page follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
VERA BRADLEY DESIGNS, INC.
 
By
/s/ John Enwright
 
Name:
John Enwright
 
Title:
CFO





JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
 
By
/s/ Seth P. Keirns
 
Name:
Seth P. Keirns
 
Title:
VP









































































[Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------




KeyBank National Association, as a Lender
 
By
/s/ Marianne T. Meil
 
Name:
Marianne T. Meil
 
Title:
Senior Vice President





































































































[Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
By
/s/ Nicholas A. Yack
 
Name:
Nicholas A. Yack
 
Title:
Vice President



































































































[Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as a Lender
 
By
/s/ John E. Burda
 
Name:
John E. Burda
 
Title:
Senior Vice President





































































































[Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------




EXHIBIT A
REAFFIRMATION
Each of the undersigned (i) acknowledges receipt of a copy of Amendment No. 2 to
Second Amended and Restated Credit Agreement (the “Amendment”), amending the
Second Amended and Restated Credit Agreement dated as of July 15, 2015 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”), (ii) consents to the Amendment and each of the
transactions referenced therein, and (iii) hereby reaffirms its obligations, as
applicable, under the Subsidiary Guaranty dated as of July 15, 2015 and the
Parent Guaranty dated as of July 15, 2015, each, in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used herein shall have
the meanings ascribed to them by the Credit Agreement.
Dated as of October 20, 2017
VERA BRADLEY, INC.
 
By:
/s/ John Enwright
 
Title:
CFO



VERA BRADLEY SALES, LLC
 
By:
/s/ John Enwright
 
Title:
CFO



VERA BRADLEY INTERNATIONAL, LLC
 
By:
/s/ John Enwright
 
Title:
CFO
















